Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2018

                                     No. 04-18-00653-CR

                                      David TAFOLLA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8487
                       Honorable Kevin M. O’Connell, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on October 24, 2018.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court